Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on April 7, 2021 is acknowledged.  Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In the below Examiner’s Amendment, claims 21-24 are cancelled.
Applicant's election with traverse of Apparatus Species A in the reply filed on April 7, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden for the examiner to examine each apparatus species.  This is not found persuasive because the different species describe mutually exclusive embodiments.  Different search strategies would be required for each species due to their mutually exclusive properties, and prior art applicable to one species would not necessarily be applicable to the others.  Therefore, the examiner maintains that examining all embodiments would represent an undue burden.  However, no unelected species claims were withdrawn from consideration because the independent claims were found allowable, as presented below in the Examiner’s Amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such a claim limitation is: “a docking arrangement…configured to releasably engage with the connector” in claim 1.  
Such a claim limitation is: “a conduit support rotatably supporting the conduit” in claim 1.  
Such a claim limitation is: “a return mechanism…configured to return the conduit to a predetermined rotational position” in claim 1.  
Such a claim limitation is: “a biasing member…to bias the second gear to a predetermined position” in claim 2.  
Such a claim limitation is: “a damper mechanism configured to limit a rate of rotation of the conduit” in claim 10.  
Such a claim limitation is: “a plurality of tubular spray element drives…configured to discretely direct a respective tubular spray element…to each of a plurality of rotational positions” in claim 17.  
Such a claim limitation is: “a plurality of return mechanisms…configured to return the respective tubular spray element to a predetermined rotational position” in claim 17.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Information Disclosure Statement (IDS)
On the IDS dated 11/2/2018, the International Search Report and Written Opinion for PCT/CN/2018/074294 has been marked as not considered because applicant did not submit this document.  Applicant’s appears to have made a mistake and submitted International Search Report and Written Opinion for PCT/CN2018/074269 instead.  However, the examiner did look up and consider the International Search Report and Written Opinion for PCT/CN/2018/074294, and a copy of the International Search Report and Written Opinion for PCT/CN/2018/074294 is attached.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Scott Stinebruner on June 10, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A dishwasher comprising:
	a wash tub;
	a rack supported in the wash tub and movable between a loading position and a washing position;
	a rotatable conduit supported by the rack for movement with the rack, the conduit having a connector for receiving wash fluid;
	a docking arrangement coupled to a wall of the wash tub and configured to releasably engage with the connector of the conduit when the rack is in the washing position to supply wash fluid to the conduit;
	a conduit support rotatably supporting the conduit on the rack; and
	a return mechanism coupled to the conduit and configured to return the conduit to a predetermined rotational position about an axis of rotation of the conduit when the conduit is released from the docking arrangement.  
Amend claim 12 as follows: The dishwasher of claim 11, wherein the rack is adjustable between first and second elevations within the wash tub, wherein the rotatable docking port is a first rotatable docking port positioned to receive the connector of the rotatable conduit when the rack is adjusted to the first elevation and disposed in the washing position, and wherein the docking arrangement includes a  a washing position.  
Amend claim 15 as follows: The dishwasher of claim 14, wherein the tubular spray element drive comprises a stepper motor including a position sensor, wherein the stepper motor includes a first gear coupled to a drive shaft stepper motor rotates the rotatable docking port, and wherein the controller is configured to track the rotational position of the rotatable docking port using the position sensor.  
Amend claim 17 as follows: A dishwasher, comprising:
	a wash tub;
	a fluid supply configured to supply fluid to the wash tub;
	a rack supported in the wash tub and movable between a loading position and a washing position;
	a plurality of tubular spray elements supported by the rack for movement with the rack each of the plurality of tubular spray elements being rotatable about a respective longitudinal axis of the respective spray element, and each of the plurality of tubular spray elements including a connector and one or more apertures extending through an exterior surface of the respective tubular spray element;
	a docking arrangement coupled to a rear wall of the wash tub and in fluid communication with the fluid supply, the docking arrangement configured to supply fluid  respective rotatable docking port;
	a plurality of tubular spray element drives, each of the plurality of tubular spray element drives coupled to a respective rotatable docking port among the plurality of rotatable docking ports and configured to discretely direct a respective tubular spray element among the plurality of tubular spray elements to each of a plurality of rotational positions about the respective longitudinal axis of the respective tubular spray element; and
	a plurality of return mechanisms, wherein each of the plurality of return mechanisms is coupled to a respective tubular spray element among the plurality of tubular spray elements and configured to return the respective tubular spray element to a predetermined rotational position when the connector of the respective tubular spray element is disconnected from [[the]] a respective rotatable docking port.  
Cancel claims 21-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 17, which are the independent claims.
With regard to claim 1, the most relevant prior art is U.S. 2019/0191959 by Brightbill, which teaches a dishwasher comprising a wash tub, a rack, a rotatable spray conduit (item 28 in Figures 3 and 4), and a docking arrangement (item 80 in Figures 4 and 6) coupled to a wash tub wall and configured to releasably engage with the rotatable spray conduit (Par. 0023-0040).  However, Brightbill does not teach a return mechanism coupled to the conduit and configured to return the conduit to a predetermined rotational position about an axis of rotation of the conduit when the conduit is released from the docking arrangement.  The reviewed prior art does not provide motivation to modify the apparatus of Brightbill to arrive at the invention recited by claim 1.  
With regard to claim 17, the most relevant prior art is U.S. 2019/0191959 by Brightbill, which teaches a dishwasher comprising a wash tub, a rack, a fluid supply, a plurality of rotatable tubular spray elements (items 28 in Figures 3 and 4), and a docking arrangement (item 80 in Figures 4 and 6) coupled to a wash tub wall and configured to releasably engage with the rotatable tubular spray elements (Par. 0023-0040).  However, Brightbill does not teach a return mechanism coupled to a rotatable tubular spray element and configured to return the respective rotatable tubular spray element to a predetermined rotational position when a connector of the rotatable tubular spray element is disconnected from a respective rotatable docking port of the docking .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 10, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714